                                           Case 3:18-cv-04865-EMC Document 230 Filed 11/26/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE TESLA, INC. SECURITIES                      Case No. 18-cv-04865-EMC
                                   8       LITIGATION.
                                                                                             ORDER RE JOINT DISCOVERY
                                   9                                                         LETTER
                                  10                                                         Docket No. 226
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Currently pending before the Court is a discovery dispute. Lead Plaintiff asks the Court to

                                  14   issue a subpoena to the SEC. Lead Plaintiff had been trying to secure certain information from the

                                  15   SEC through a FOIA request but apparently changed course because (1) the administrative process

                                  16   would take up to eighteen months to conclude and (2) the SEC agreed that the FOIA

                                  17   administrative process could, in essence, be bypassed if Plaintiffs could get this Court to issue a

                                  18   subpoena. Defendants oppose the request because the PSLA generally provides for a stay of

                                  19   discovery pending resolution of a motion to dismiss.

                                  20           The PSLRA provides as follows: “In any private action arising under this title, all

                                  21   discovery and other proceedings shall be stayed during the pendency of any motion to dismiss,

                                  22   unless the court finds upon the motion of any party that particularized discovery is necessary to

                                  23   preserve evidence or to prevent undue prejudice to that party.” 15 U.S.C. § 78u-4(b)(3)(B). 1

                                  24   “The legislative history of the PSLRA indicates that Congress enacted the discovery stay in order

                                  25   to minimize the incentives for plaintiffs to file frivolous securities class actions in the hope either

                                  26
                                  27   1
                                         See also In re Carnegie Int'l Corp. Sec. Litig., 107 F. Supp. 2d 676, 679 (D. Md. 2000) (noting
                                  28   that the plain language of the PLSRA does not make a “distinction between discovery of non-
                                       parties and parties”); Powers v. Eichen, 961 F. Supp. 233, 235 (S.D. Cal. 1997) (stating the same).
                                         Case 3:18-cv-04865-EMC Document 230 Filed 11/26/19 Page 2 of 4




                                   1   that corporate defendants will settle those actions rather than bear the high cost of discovery, or

                                   2   that the plaintiff will find during discovery some sustainable claim not alleged in the complaint.”

                                   3   In re Worldcom Sec. Litig., 234 F. Supp. 2d 301, 305 (S.D.N.Y. 2002).

                                   4          As Lead Plaintiff asserts, allowing the production of documents from the SEC would not

                                   5   appear to impose any burden on Defendants. See Pension Tr. Fund for Operating Eng’r v.

                                   6   Assisted Living Concepts, Inc., 943 F. Supp. 2d 913, 915 (E.D. Wis. 2013) (noting that “[c]ourts

                                   7   have lifted stays with regard to certain documents already produced in other actions with

                                   8   governmental agencies or others” – “partly because, where documents have already been collated

                                   9   and produced to other entities, the burdens of discovery are far less substantial”). Nevertheless,

                                  10   the PSLRA carves out exceptions from the discovery stay only in limited circumstances – i.e.,

                                  11   where “particularized discovery is necessary to preserve evidence or to prevent undue prejudice to

                                  12   that party.” 15 U.S.C. § 78u-4(b)(3)(B); see Assisted Living, 943 F. Supp. 2d at 915-16 (although
Northern District of California
 United States District Court




                                  13   noting that the burden of discovery is “far less substantial” where already produced in another

                                  14   action, still going on to evaluate whether the discovery was needed to preserve evidence or prevent

                                  15   undue prejudice).

                                  16          Here, Lead Plaintiff makes no claim that the information sought from the SEC is necessary

                                  17   to preserve evidence. Nor does Lead Plaintiff clearly assert that he would suffer undue prejudice

                                  18   without the information from the SEC. The cases on which Lead Plaintiff relies are

                                  19   distinguishable largely because, there, the courts articulated that production was needed so as to

                                  20   prevent undue prejudice to the plaintiff. For example, in In re Worldcom Securities Litigation,

                                  21   234 F. Supp. 2d 301 (S.D.N.Y. 2002), the court held that,

                                  22                  [b]ased upon the unique circumstances of this case, the documents
                                                      requested by NYSCRF [the lead plaintiff] must be produced in order
                                  23                  to prevent undue prejudice to the interests of the putative investor
                                                      class it represents. All of the investigations and proceedings
                                  24                  concerning WorldCom are moving apace. Without access to
                                                      documents already made available to the U.S. Attorney, the SEC,
                                  25                  and in whole or in part to the WorldCom's Creditors Committee and
                                                      the documents that will in all likelihood soon be in the hands of the
                                  26                  ERISA plaintiffs, NYSCRF would be prejudiced by its inability to
                                                      make informed decisions about its litigation strategy in a rapidly
                                  27                  shifting landscape. It would essentially be the only major interested
                                                      party in the criminal and civil proceedings against WorldCom
                                  28                  without access to documents that currently form the core of those
                                                                                         2
                                             Case 3:18-cv-04865-EMC Document 230 Filed 11/26/19 Page 3 of 4



                                                       proceedings. This is especially troubling given the likelihood that
                                   1                   settlement discussions will begin in December and involve both the
                                                       securities plaintiffs and the ERISA plaintiffs. The former would be
                                   2                   severely disadvantaged in those discussions if they are denied access
                                                       to the documents they now request. If NYSCRF must wait until the
                                   3                   resolution of a motion to dismiss to obtain discovery and formulate
                                                       its settlement or litigation strategy, it faces the very real risk that it
                                   4                   will be left to pursue its action against defendants who no longer
                                                       have anything or at least as much to offer.
                                   5

                                   6   Id. at 305-06; see also Assisted Living, 943 F. Supp. 2d at 916 (noting that, in cases such as

                                   7   WorldCom, “the courts were particularly concerned with the plaintiffs’ abilities to adequately

                                   8   pursue settlement and other options when at an informational disadvantage compared to other

                                   9   parties”); In re Rambus, Inc. Sec. Litig., No. C 06-4346 JF (HRL), 2007 U.S. Dist. LEXIS 38056,

                                  10   at *9 (N.D. Cal. May 14, 2007) (stating that in WorldCom and another case, the courts essentially

                                  11   “held that the securities fraud plaintiffs would be unduly prejudiced if they were the only parties

                                  12   on the playing field without access to the documents”); In re FirstEnergy Corp. Sec. Litig., 229
Northern District of California
 United States District Court




                                  13   F.R.D. 541, 545 (N.D. Ohio 2004) (“find[ing] that the plaintiffs in this action face a similar risk of

                                  14   undue prejudice as the plaintiffs in WorldCom[;] [w]ithout discovery of documents already made

                                  15   available to government entities, Plaintiffs would be unfairly disadvantaged in pursuing litigation

                                  16   and settlement strategies”).

                                  17            In the instant case, Lead Plaintiff may be at an informational disadvantage compared to,

                                  18   e.g., the SEC; however, what was critical in WorldCom was the lead plaintiff’s informational

                                  19   disadvantage in a rapidly changing legal landscape – i.e., because there were multiple other

                                  20   proceedings being brought against the defendant. Here, while the SEC did bring suit against Tesla

                                  21   and Mr. Musk, it appears that the both cases have now been resolved via consent judgments. Lead

                                  22   Plaintiff, therefore, is not in the same situation as the lead plaintiff in WorldCom and other similar

                                  23   cases. There is at this point no demonstrable urgency attendant to Lead Plaintiff’s request.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           3
                                         Case 3:18-cv-04865-EMC Document 230 Filed 11/26/19 Page 4 of 4




                                   1          Accordingly, Lead Plaintiff’s request for issuance of a subpoena is hereby DENIED, but

                                   2   without prejudice.

                                   3          This order disposes of Docket No. 226.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: November 26, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
